Opinion issued December 31, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-01040-CR
                            ———————————
              IN RE TIMOTHY DEWAYNE WRIGHT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Timothy Dewayne Wright, has filed a petition for writ of mandamus

to compel the respondent to hear his motions to suppress and applications for writ

of habeas corpus.1 The petition for writ of mandamus is denied.




1
      The underlying case is State v. Timothy Dewayne Wright, cause number 1443972,
      pending in the 351st District Court of Harris County, Texas, the Honorable Mark
      Ellis presiding.
                                 PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2